DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 July 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being inherently anticipated by US Patent Application Publication 2007/0065079 to Mitamura et al. (hereinafter “US1”), cited in Applicant’s IDS of 23 July 2020.
Regarding Claim 1, US1 describes an optical module (see Figs 1C, 2C) comprising: an eyelet (3, 103) having a first surface (31, 131), a second surface (32, 132) opposite to the first surface, and a penetration hole (10, 110) penetrating from the second surface to the first surface; 
Regarding Claim 2, US1 describes at least a part of a side of the lead pin perpendicular to an upper surface of the relay board (see Figs 1C, 2C).
Regarding Claim 3, US1 describes a circuit substrate (4, 104) with flexibility, the circuit substrate having a ground conductor in face-to-face contact with the second surface (inherent to the structural relationship shown in Figs 1A and 2A and for the operation of the module as described at [0035]).
Regarding Claim 4, US1 describes the circuit substrate covering an opening of the penetration hole in front of the second surface (see Figs 1A, 2A).
Regarding Claim 5, US1 describes another lead pin in another penetration hole penetrating from the second surface to the first surface, for transmitting differential signals with the first lead pin (see Figs 1C, 2C).
Regarding Claim 7, US1 describes the penetration hole having a diameter of 1 mm or less (see [0044]).
Regarding Claim 8, US1 describes the diameter of the penetration hole as 0.6 mm or more (see [0044]).
Regarding Claim 9, US1 describes the lead pin having a thickness of less than 0.3 mm in a direction perpendicular to an upper surface of the relay board (see [0044]).
Regarding Claim 11, US1 describes the lead pin having a width in a direction perpendicular to an extension direction of the lead pin and parallel to a transmission-line-formed surface of the relay board, the lead pin having a thickness in another direction perpendicular to an upper surface of the relay board, and the width is greater than or equal to the thickness (see Figs 1B-1D and 2B-2D).
Regarding Claim 12, US1 describes the width as less than four times the thickness (see Figs 1B-1D and 2B-2D).
Claims 1-2, 5, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,295,154 to Khoe et al. (hereinafter “US2”).
Regarding Claim 1, US2 describes an optical module (see Fig 2) comprising: an eyelet (35) having a first surface (top as shown in Fig 2), a second surface (bottom as shown in Fig 2) opposite to the first surface, and a penetration hole (at 38, 39) penetrating from the second surface to the first surface; a lead pin (40, 41) in the penetration hole, for transmitting electric signals; a pedestal (36) protruding from the first surface in an extension direction of the lead pin; and a relay board (37)on the pedestal, the relay board having a transmission line (42) for electrically connecting an optical element and the lead pin, wherein the lead pin is in no contact with an inner surface of the penetration hole, and the lead pin has a flat surface which is at least a part of a surface bonded to the transmission line (see Fig 2).
Regarding Claim 2, US2 describes at least a part of a side of the lead pin perpendicular to an upper surface of the relay board (see Fig 2).
Regarding Claim 5, US2 describes another lead pin in another penetration hole penetrating from the second surface to the first surface, for transmitting differential signals with the first lead pin (see Fig 2).
Regarding Claim 11, US2 describes the lead pin having a width in a direction perpendicular to an extension direction of the lead pin and parallel to a transmission-line-formed surface of the relay board, the lead pin having a thickness in another direction perpendicular to an upper surface of the relay board, and the width is greater than or equal to the thickness (see Fig 2).
Regarding Claim 12, US2 describes the width as less than four times the thickness (see Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claim 9 above.
US1 does not describe the thickness of the lead pin as 0.2 mm or less. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing so would have been to reduce size and weight of the package.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US2 as applied to Claim 1 above.
US2 is silent as to the exact size and dimensions of the components of the described optical module. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the optical module of US2 having components with the dimensions of Claims 7-10 less since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). The motivation for doing so would have been to form the module to have a compact and lightweight size.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 describes solder on the inner surface of the penetration hole.
This limitation represents subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/Primary Examiner, Art Unit 2874